DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 14, 19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Lu et al. (U.S.  Patent Application Publication 2014/0085472) does not teach nor suggest in detail the identified “third camera configured to be mounted at a first side of the vehicle in a rear-facing orientation and further configured to provide first lateral image data corresponding to a first lateral image that includes a rear-facing, non-top-down view of the scene behind the vehicle” and “a fourth camera configured to be mounted at a second side of the vehicle in a rear-facing orientation and further configured to provide second lateral image data corresponding to a second lateral image that includes a rear-facing, non-top-down view of the scene behind the vehicle,” as recited by the independent claims.  Furthermore, Lu et al. does not teach nor suggest correcting for angular offset between two primary cameras, let alone an image processor that is configured to, “responsive to an excessive angular offset between the first longitudinal axis and the second longitudinal axis, correct for the angular offset in the third image using the first lateral image and the second lateral image data,” as recited by the independent claims (In remarks filed on 08 May 2022 on page 8, line 14 through page 11, line 13). Lu et al. is directed to a system is configured to combine the first image data and the second image data to generate composite image data of the view behind the vehicle (Figs. 15-22; paragraph [0076]).  However, Lu et al. fails to disclose correcting for any offsets between the cameras.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A display system for generating a composite rear view of a scene behind a vehicle towing a trailer, the display system comprising: a first camera configured to be mounted at the rear of the vehicle in a rear-facing orientation and further configured to provide first image data corresponding to a first image that includes a rear-facing, non-top-down view of the scene behind the vehicle, in which the first image includes a rear-facing, non-top-down view of the trailer, which obstructs a portion of the scene behind the vehicle, wherein the first camera has a first field of view having a line of sight substantially coincident with a first longitudinal axis; a second camera configured to be mounted to the trailer in a rear-facing orientation and further configured to provide second image data corresponding to a second image that includes a rear-facing, non-top-down view of the scene behind the vehicle, in which the portion of the scene obstructed by the trailer in the first image is not obstructed by the trailer, wherein the second camera has a second field of view having a line of sight substantially coincident with a second longitudinal axis; a third camera configured to be mounted at a first side of the vehicle in a rear- facing orientation and further configured to provide first lateral image data Page 2 of 12Application No. 16/448,515Application Filing Date: June 21, 2019Docket No. JLR213087PCTUSCON2corresponding to a first lateral image that includes a rear-facing, non-top-down view of the scene behind the vehicle; a fourth camera configured to be mounted at a second side of the vehicle in a rear-facing orientation and further configured to provide second lateral image data corresponding to a second lateral image that includes a rear-facing, non-top-down view of the scene behind the vehicle; and an image processor for receiving the first image data, the second image data, the first lateral image data, and the second lateral image data, wherein the image processor is configured to; combine the first image data and the second image data to create a third image containing the second image and only the rear-facing, non-top-down view of the trailer from the first image with the trailer appearing as a ghost image in the third image, and responsive to an excessive angular offset between the first longitudinal axis and the second longitudinal axis, correct for the angular offset in the third image using the first lateral image data and the second lateral image data (Independent claim 1; claims 4-7, 14, 21, and 22 depend from claim 1).
A method of generating a composite rear view image of a scene behind a vehicle towing a trailer, the method comprising: receiving a first image from a first camera, wherein the first camera is mounted at the rear of the vehicle in a rear-facing orientation to provide a rear-facing, non-top-down view of the scene behind the vehicle, in which the first image includes a rear-facing, non-top-down view of the trailer, which obstructs a portion of the scene behind the vehicle, wherein the first camera has a first field of view having a line of sight substantially coincident with a first longitudinal axis; receiving a second image from a second camera, wherein the second camera is mounted to the trailer to provide a rear-facing, non-top-down view of the scene behind the Page 4 of 12Application No. 16/448,515 Application Filing Date: June 21, 2019 Docket No. JLR213087PCTUSCON2trailer, in which the portion of the scene obstructed by the trailer in the first image is not obstructed by the trailer, wherein the second camera has a second field of view having a line of sight substantially coincident with a second longitudinal axis; receiving a first lateral image from a third camera, wherein the third camera is mounted at a first side of the vehicle to provide a rear-facing, non-top-down lateral view of the scene behind the vehicle; receiving a second lateral image from a fourth camera, wherein the fourth camera is mounted at a second side of the vehicle to provide a rear-facing, non-top-down lateral view of the scene behind the vehicle; combining the first and second images to create a third image containing the second image and only the rear-facing, non-top-down view of the trailer from the first image with the trailer appearing as a ghost image in the third image; and responsive to an excessive angular offset between the first longitudinal axis and the second longitudinal axis, correcting for the angular offset in the third image using the first lateral image and the second lateral image (Independent claim 8).  
A processor for a vehicle, the processor configured to: receive first image data from a first camera wherein the first camera is configured to be mounted at the rear of the vehicle in a rear-facing orientation, wherein the first image data corresponds to a first image that includes a rear-facing, non-top-down view of a scene behind the vehicle in which a trailer that is being towed by the vehicle obstructs a portion of the scene, and wherein the first camera has a first field of view having a line of sight substantially coincident with a first longitudinal axis; Page 5 of 12Application No. 16/448,515 Application Filing Date: June 21, 2019 Docket No. JLR213087PCTUSCON2receive second image data from a second camera, wherein the second camera is configured to be mounted in a rear-facing orientation to the trailer that is being towed by the vehicle, wherein the second image data corresponds to a second image that includes a rear-facing, non-top-down view of the scene behind the vehicle in which the portion of the scene obstructed by the trailer in the first image is not obstructed by the trailer, and wherein the second camera has a second field of view having a line of sight substantially coincident with a second longitudinal axis; receive first lateral image data from a third camera, wherein the third camera is configured to be mounted at a first side of the vehicle in a rear-facing orientation, and wherein the first lateral image data corresponds to a first lateral image that includes a rear-facing, non-top-down view of the scene behind the vehicle; receive second lateral image data from a fourth camera, wherein the fourth camera is configured to be mounted at a second side of the vehicle in a rear-facing orientation, and wherein the second lateral image data corresponds to a second lateral image that includes a rear-facing, non-top-down view of the scene behind the vehicle; generate a composite image from the first and second image data to create a third image containing the second image and only the rear-facing, non-top-down view of the trailer from the first image with the trailer appearing as a ghost image in the third image; and responsive to an excessive angular offset between the first longitudinal axis and the second longitudinal axis, correct for the angular offset in the third image using the first lateral image data and the second lateral image data (Independent claim 9).
A vehicle having the display system of claim 1 (Independent claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
April 23, 2022